
	
		III
		112th CONGRESS
		2d Session
		S. RES. 606
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2012
			Mr. Cardin (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 200th anniversary of the
		  founding of the Sisters of Charity of Nazareth, on December 1,
		  1812.
	
	
		Whereas 19-year-old Catherine Spalding, born in Charles
			 County, Maryland, and Bishop John Baptist David, born in France, responded to
			 the need for education on the Kentucky frontier by founding the Sisters of
			 Charity of Nazareth (referred to in this preamble as the
			 Sisters), on December 1, 1812;
		Whereas, after Ellen O’Connell, a gifted teacher from
			 Baltimore, Maryland, and daughter of a college professor, joined the Sisters
			 and prepared Catherine Spalding and Harriet Gardiner for teaching, the 3
			 Sisters opened their first school, in 1814, at St. Thomas Farm, in Nelson
			 County, Kentucky;
		Whereas, after 2 years of teaching, the school serviced
			 both boarding and day students with a total enrollment of 37 girls, including
			 13 non-Catholic students;
		Whereas, in 1822, the Sisters purchased property located 3
			 miles north of Bardstown, Kentucky and named that property Nazareth;
		Whereas, at Nazareth, the Sisters built log houses and a
			 new school, known as Nazareth Academy;
		Whereas, in 1825, Henry Clay, Kentucky statesman and
			 orator, gave the first commencement address at Nazareth Academy, where his
			 daughter, granddaughter, and great-granddaughter eventually received an
			 education, along with Sarah Knox Taylor, the daughter of President Zachary
			 Taylor;
		Whereas, during the Civil War, the Sisters nursed both
			 Union and Confederate soldiers;
		Whereas Dr. J. O. Murray, a physician in the Union Army in
			 Louisville, Kentucky, wrote to Nazareth, “I regret very much to inform you of
			 the death of Sister Catherine Malone on January 31, 1862, at General Hospital
			 No. 1 in this city. She, as well as the other sisters at this hospital, have
			 been untiring and most efficient in nursing the sick soldiers. The military
			 authorities are under the greatest obligation to the sisters of your
			 order.”;
		Whereas, in 1861, at the request of a commanding officer
			 of the Union Army, 22-year-old Sister Mary Lucy Dosh and the other Sisters at
			 St. Mary’s Academy in Paducah, Kentucky closed their school to nurse Union
			 soldiers and Confederate prisoners of war;
		Whereas, while nursing, Sister Mary Lucy Dosh consoled
			 patients and often gave up her own food to provide nourishment for the sick and
			 wounded;
		Whereas Sister Mary Lucy Dosh contracted typhoid fever and
			 died on December 29, 1861, resulting in doctors and soldiers from Union and
			 Confederate forces calling a truce to mourn her death and officers from both
			 sides accompanying her body up the Ohio River on the U.S. Gunboat Peacock, for
			 burial at St. Vincent’s Academy, in Union County, Kentucky;
		Whereas, on January 17, 1865, President Abraham Lincoln
			 sent the following letter to Nazareth as a precaution against any military
			 intrusion: Let no depredation be committed upon the property or
			 possessions of the Sisters of Charity at Nazareth Academy, near Bardstown,
			 Kentucky.;
		Whereas, in 1878, a yellow fever epidemic besieged the
			 people of the Mississippi River Valley, during which time approximately 120,000
			 cases of yellow fever were reported and 20,000 people died;
		Whereas, in Holly Springs, Mississippi, the Sisters closed
			 a local parochial school to nurse the sick, with 6 of the Sisters succumbing to
			 yellow fever between September 22 and October 11, 1878, which prompted the
			 townspeople to erect a monument at the gravesites of the 6 Sisters, honoring
			 their service and sacrifice;
		Whereas, in 1918, 29 Sisters, along with sisters from
			 other orders, helped nurse over 10,000 wounded and sick World War I soldiers at
			 Camp Taylor, in Louisville;
		Whereas the Sisters, finding the soldiers sleeping on bare
			 mattresses and dressed in uniforms and boots, requested bed linens and hospital
			 clothing for the sick and wounded at Camp Taylor;
		Whereas 90 soldiers, many with Spanish Influenza and
			 battle wounds, died during the night that the Sisters first arrived at Camp
			 Taylor;
		Whereas deaths at Camp Taylor noticeably declined as the
			 Sisters provided skilled nursing and a commitment to hygiene;
		Whereas an officer remarked that he knew when a Sister was
			 in the barracks at Camp Taylor, because the men were especially quiet and
			 well-mannered;
		Whereas, by the mid-20th century, the Sisters were located
			 in 10 States, taught in more than 100 elementary schools, 30 secondary schools,
			 2 colleges, and 6 schools of nursing, and cared for the sick in 12 hospitals
			 and children in 6 orphanages;
		Whereas the Sisters opened their first foreign mission in
			 India in 1947, and subsequent foreign missions in Belize in 1975, Nepal in
			 1979, and Botswana in 2000;
		Whereas, in 1986, Nazareth Home, a nursing care facility
			 that the Sisters opened in 1976, in Louisville, became the first long-term care
			 facility in Kentucky to accept HIV/AIDS patients;
		Whereas, as of November 2012, the Sisters—
			(1)staff an HIV/AIDS
			 hospice and administer 2 preschools in Botswana; and
			(2)provided disaster
			 relief and housing assistance in many places, including—
				(A)New Orleans,
			 Louisiana;
				(B)Joplin,
			 Missouri;
				(C)Nelson County,
			 Kentucky;
				(D)Appalachia;
			 and
				(E)Belize;
			 and
				Whereas the Sisters find inspiration and strength for
			 their service in the words of 2 Corinthians 5:14, Caritas Christi urget
			 nos (the charity of Christ urges us): Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commemorates the
			 200th anniversary of the founding of the Sisters of Charity of Nazareth
			 (referred to in this resolution as the Sisters), on December 1,
			 1812;
			(2)commends the
			 dedicated service of the Sisters who provided nursing care during the Civil
			 War, World War I, and epidemics of yellow fever, cholera, and smallpox in the
			 South;
			(3)recognizes the
			 service of the Sisters in providing health care on the frontier of Kentucky and
			 elsewhere through the establishment of hospitals in Kentucky, 4 other States,
			 the District of Columbia, and abroad;
			(4)lauds the role
			 that the Sisters continue to play in providing education, health care, and
			 nursing home care in response to the needs of economically and socially
			 disadvantaged individuals, families, and communities; and
			(5)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Sisters.
			
